DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 02/14/2022.
Applicant’s cancelation of claims 1-21 and 40-41 is acknowledged and require no further examining.  Claims 22-39 and 42-43 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to as Shelton) in view of references Zemlok et al. (2009/0090763), Farritor et al. (2008/0221591), and Henriksson (7205959).
Regarding claim 22, Shelton disclose a robotic surgical system (1000), comprising:
a surgical robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
an anvil jaw (2024); and

a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing drive (2200); and
a power source (page 23 paragraph 243) configured to supply current to said electric motor.
(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a current detection circuit, a surgical visualization system, and a touch-sensitive interface comprising a first layer and a second layer.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current, and a user interface (120) configured to provide feedback of the status of the tool (10), wherein said user interface (120) comprises a display (122) and switches (124), and wherein said switches (124) are configured to be selectively modified by a user to control the velocity of the firing member and/or the articulation of 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation circuit, and user interface since page 1 paragraph 7 of Zemlok et al. states such a modification would provide feedback to the user and allow for automatic adjustments of the stapler in response to the feedback.
Farritor et al. disclose a surgical device comprises a console (12) configured to receive feedback information, a camera (90) configured to send images to the console (12), and a touch-sensitive interface (page 7 paragraph 80) configured to transmit information from the user to the console. (Page 3 paragraph 51, Page 5 paragraph 60, Page 6 paragraph 69, Page 7 paragraph 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
When modifying the system of Shelton and Zemlok et al. by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the touch-sensitive interface is interpreted to display the image from the camera and information of the end effector, and to allow the user to selectively the velocity of the firing member and/or the articulation of the end effector.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified tool of Shelton and Farritor et al. by incorporating the first and second layers as taught by Henriksson, since column 1 lines 21-26 of Henriksson states such a modification would allow for the display to provide increased amounts of visual information.
When modifying Shelton and Farritor et al. in view of Henriksson, the first layer is interpreted to display images derived from the surgical visualization system, and the second layer is interpreted to display status of the surgical stapling tool and to allow the user to selectively the velocity of the firing member and/or the articulation of the end effector.
Regarding claim 23, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input from a user of said robotic surgical system. (Farritor et al. – page 7 paragraph 80)
Regarding claim 24, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said staple cartridge jaw (Shelton – 2022) comprises a replaceable staple cartridge (Shelton – 2034). (Shelton – Page 10 paragraph 182)
Regarding claim 25, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises an attachment status of said end effector (Shelton – 2012) with respect to said shaft (Shelton – 2008). (Zemlok et al. – Page 8 paragraph 102, Page 9 paragraph 103, 105)
Regarding claim 26, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises a firing status of said firing drive (Shelton – 2200). (Zemlok et al. – Page 11 paragraph 129)
Regarding claim 27, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises firing force exerted by said firing member (Shelton – 2032), (Zemlok et al. – Page 10 paragraph 122)
Regarding claim 28, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose a pulse width modulation circuit (Zemlok et al. – page 4 paragraph 57) for controlling said firing force exerted by said firing member (Shelton – 2032). (Zemlok et al. – Page 4 paragraph 57)
Regarding claim 29, Shelton disclose a surgical system (1000), comprising:
a surgical stapling tool (1200), comprising:
a shaft (2008);
an end effector (2012) extending from said shaft (2008); and
a firing member (2032) configured to move within said end effector (2012);
an electric motor (1120) configured to drive said firing member (2032); and

(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a current detection circuit, a camera, and a touch-sensitive interface comprising a first layer and a second layer.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current, and a user interface (120) configured to provide feedback of the status of the tool (10), wherein said user interface (120) comprises a display (122) and switches (124), and wherein said switches (124) are configured to be selectively modified by a user to control the velocity of the firing member and/or the articulation of the end effector. (Page 4 paragraph 57, 60, 62, Page 5, paragraph 67, Page 8 paragraph 102, Page 9 paragraph 103, Page 10 paragraph 122-123)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation circuit, and user interface since page 1 paragraph 7 of Zemlok et al. states such a modification would provide feedback to the user and allow for automatic adjustments of the stapler in response to the feedback.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
When modifying the system of Shelton and Zemlok et al. by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the touch-sensitive interface is interpreted to display the image from the camera and information of the end effector, and to allow the user to selectively the velocity of the firing member and/or the articulation of the end effector.
Henriksson discloses touch-sensitive interface (10) comprising: a first layer (30); and a second layer (20), wherein the first layer (30) displays video and the second layer (20) displays text, and wherein the second layer (20) is configured to operate with touchscreen input. (Figure 5 and Column 4 lines 1-5, Column 6 lines 29-34, Column 7 lines 61-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified tool of Shelton and Farritor et al. by incorporating the first and second layers as taught 
When modifying Shelton and Farritor et al. in view of Henriksson, the first layer is interpreted to display images derived from the surgical visualization system, and the second layer is interpreted to display status of the surgical stapling tool and to allow the user to selectively the velocity of the firing member and/or the articulation of the end effector.
Regarding claim 30, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said surgical system (Shelton – 1000) comprises a surgical robot (Shelton – 1106). (Shelton – Page 9 paragraph 176)
Regarding claim 31, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose a housing (Shelton – 1301) comprising an interface (Shelton – 1230) for attachment to said surgical robot (Shelton – 1106). (Shelton – Page 9 paragraph 178)
Regarding claim 32, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose a pulse width modulation circuit (Zemlok et al. – page 4 paragraph 57) for controlling the speed of the firing member (Shelton – 2032). (Zemlok et al. – Page 4 paragraph 57)
Regarding claim 33, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input. (Farritor et al. – page 7 paragraph 80)
Regarding claim 34, Shelton disclose a robotic surgical system (1000), comprising:

a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) replaceably extending from said shaft (2008), wherein said end effector (2012) comprises:
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032); and
a power source (page 23 paragraph 243) configured to supply current to said electric motor.
(Figures 13-22 and Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243, Page 27 paragraph 265)

Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the load on the motor (200), a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current, and a user interface (120) configured to provide feedback of the status of the tool (10), wherein said user interface (120) comprises a display (122) and switches (124), and wherein said switches (124) are configured to be selectively modified by a user to control the velocity of the firing member and/or the articulation of the end effector. (Page 4 paragraph 57, 60, 62, Page 5, paragraph 67, Page 8 paragraph 102, Page 9 paragraph 103, Page 10 paragraph 122-123)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector, pulse width modulation circuit, and user interface since page 1 paragraph 7 of Zemlok et al. states such a modification would provide feedback to the user and allow for automatic adjustments of the stapler in response to the feedback.
Farritor et al. disclose a surgical device comprises a console (12) configured to receive feedback information, a camera (90) configured to send images to the console (12), and a touch-sensitive interface (page 7 paragraph 80) configured to transmit 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Shelton by incorporating the console, camera, and touch-sensitive interface since page 1 paragraph 6 of Farritor et al. states such a modification would allow a robotic device to be completely within a body cavity.
When modifying the system of Shelton and Zemlok et al. by incorporating the console, camera, and touch-sensitive interface as taught by Farritor et al., the touch-sensitive interface is interpreted to display the image from the camera and information of the end effector, and to allow the user to selectively the velocity of the firing member and/or the articulation of the end effector.
Henriksson discloses touch-sensitive interface (10) comprising: a first layer (30); and a second layer (20), wherein the first layer (30) displays video and the second layer (20) displays text, and wherein the second layer (20) is configured to operate with touchscreen input. (Figure 5 and Column 4 lines 1-5, Column 6 lines 29-34, Column 7 lines 61-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified tool of Shelton and Farritor et al. by incorporating the first and second layers as taught by Henriksson, since column 1 lines 21-26 of Henriksson states such a modification would allow for the display to provide increased amounts of visual information.

Regarding claim 35, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose the touch-sensitive interface (Farritor et al. – page 7 paragraph 80) is configured to receive an input. (Farritor et al. – page 7 paragraph 80)
Regarding claim 36, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said staple cartridge jaw (Shelton – 2022) comprises a replaceable staple cartridge (Shelton – 2034). (Shelton – Page 10 paragraph 182)
Regarding claim 37, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises an attachment status of said end effector (Shelton – 2012) with respect to said shaft (Shelton – 2008). (Zemlok et al. – Page 8 paragraph 102, Page 9 paragraph 103, 105)
Regarding claim 38, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises a firing status of said firing drive (Shelton – 2200). (Zemlok et al. – Page 11 paragraph 129)
Regarding claim 39, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose said status of said surgical stapling tool comprises the load, (Zemlok et al. – Page 10 paragraph 122)
Regarding claim 42, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose operating parameter of said surgical stapling tool selectively 
Regarding claim 43, Shelton modified by Zemlok et al., Farritor et al., and Henriksson disclose operating parameter of said surgical stapling tool selectively modified by a user comprises articulation of said end effector. (Zemlok et al. – Page 4 paragraph 62)

Response to Arguments
The Amendments filed on 02/14/2022 have been entered.  Applicant’s cancelation of claims 1-21 and 40-41 is acknowledged and require no further examining.  Claims 22-39 and 42-43 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV (2012/0205421) modified by references Zemlok et al. (2009/0090763), Farritor et al. (2008/0221591), and Henriksson (7205959), Examiner finds the arguments not persuasive.
Applicant states:
The cited references fail to disclose the ability to selectively modify a parameter of the touch-sensitive interface to input directives to the interface-remote surgical instrument.

Zemlok et al. disclose a user interface configured to provide feedback of the status of the tool, wherein said user interface comprises a display and switches, and wherein said switches are configured to be selectively modified by a user to control the 
Farritor et al. disclose a surgical device comprises a console configured to receive feedback information, a camera configured to send images to the console, and a touch-sensitive interface configured to transmit information from the user to the console. (Page 3 paragraph 51, Page 5 paragraph 60, Page 6 paragraph 69, Page 7 paragraph 80)
Henriksson discloses touch-sensitive interface comprising: a first layer; and a second layer, wherein the first layer displays video and the second layer displays text, and wherein the second layer is configured to operate with touchscreen input. (Column 4 lines 1-5, Column 6 lines 29-34, Column 7 lines 61-62)
Therefore, when modifying Shelton in view of Zemlok et al., Farritor et al., and Henriksson, the system is interpreted to comprise touch-sensitive interface in signal communication with the surgical stapling tool and said surgical visualization system, wherein said touch-sensitive interface is configured to display feedback during an operation, wherein said feedback comprises images derived from said surgical visualization system and a status of said surgical staple tool, wherein said images derived from the surgical visualization system are depicted on a first layer, wherein said status of said surgical stapling tool is depicted in a second layer, and wherein a parameter of said second layer is configured to be selectively modified by a user to control an operating parameter of said surgical stapling tool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 24, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731